
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.19


EXECUTION COPY

FIRST AMENDMENT

to

SERIES 2002-1 SUPPLEMENT

to

MASTER LOAN PURCHASE AGREEMENT

SIERRA RECEIVABLES FUNDING COMPANY, LLC
LOAN-BACKED
VARIABLE FUNDING NOTES,
SERIES 2002-1

by and between

TRENDWEST RESORTS, INC.,
as Seller

and

SIERRA DEPOSIT COMPANY, LLC
as Purchaser

Amendment Dated July 17, 2003

--------------------------------------------------------------------------------

        THIS FIRST AMENDMENT TO PURCHASE AGREEMENT SUPPLEMENT (this "Amendment")
is dated as of July 17, 2003 and amends that Purchase Agreement Supplement dated
as of August 29, 2002, as previously amended (the "PA Supplement") and is by and
between TRENDWEST RESORTS, INC., an Oregon corporation, as seller (the "Seller")
and SIERRA DEPOSIT COMPANY, LLC, a Delaware limited liability company, as
purchaser (hereinafter referred to as the "Purchaser" or the "Company").

        The Company has determined with the agreement of the Seller that Loans
purchased from the Seller may be sold to Sierra Receivables Funding Company, LLC
(the "Initial Issuer") and pledged to secure notes issued by the Initial Issuer
or may be sold by the Company to an Additional Issuer and pledged to secure
Notes issued by the Additional Issuer. The Company may also, from time to time,
purchase Loans from the Initial Issuer and transfer such Loans to an Additional
Issuer to be pledged to secure an Additional Series.

        The Seller and the Company agree that Loans sold to the Company under
the Agreement and the PA Supplement retain their character as Series 2002-1
Loans whether sold to and retained by the Initial Issuer or reacquired by the
Company and transferred to an Additional Issuer.

        This Amendment clarifies the Company's right and ability to sell
Series 2002-1 Loans to an Additional Issuer or Additional Issuers and ratifies
the Sellers' continuing obligations with respect to such Series 2002-1 Loans.

        The PA Supplement supplements the Master Loan Purchase Agreement dated
as of August 29, 2002. The Master Loan Purchase Agreement, as so amended, is the
"Agreement." Terms used in this Amendment and not defined herein have the
meaning assigned in the Agreement.

Section 1.    Definitions.

        (a)    Addition of New Definitions.    Section 1 of the PA Supplement is
hereby amended to add the following definitions each of which shall read in its
entirety as follows and be added in the correct alphabetical order:

        "Noteholder" shall mean any Series 2002-1 Noteholder and any holder of a
note of any Additional Series.

        (b)    Amendment of Definition of Eligible Loan.    Clause (d) of the
definition of Eligible Loan contained in Section 1 of the PA Supplement is
hereby amended and restated to read in its entirety as follows:

        (d)   with respect to which (i) if the related Timeshare Property has
been deeded to the Obligor of the related Series 2002-1 Loan, (A) the Seller has
a valid and enforceable first lien Mortgage on such Timeshare Property, except
as such enforceability may be limited by Debtor Relief Laws and as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law,
(B) such Mortgage and related mortgage note have been assigned to the Collateral
Agent, (C) such Mortgage and the related note for such Mortgage have been
transferred or will be transferred to the custody of the Custodian in accordance
with the provisions of Section 6(c)(i) of the Agreement and (D) if any Mortgage
relating to such Series 2002-1 Loan is a deed of trust, a trustee duly qualified
under applicable law to serve as such has been properly designated in accordance
with applicable law and currently so serves or (ii) if the related Timeshare
Property has not been deeded to the Obligor of the related Series 2002-1 Loan,
the Seller has legal title to such Timeshare Property underlying the related
Series 2002-1 Loan;

2

--------------------------------------------------------------------------------

        (c)    Amendment of Other Existing Definitions.    Each of the following
terms contained in Section 1 of the PA Supplement is hereby amended and restated
to read in its entirety as follows:

        "Series Termination Date" shall mean, with respect to Series 2002-1, the
date on which all obligations with respect to the Series 2002-1 Notes issued
under the Series 2002-1 Supplement have been paid in full and the Series 2002-1
Supplement is discharged and, with respect to any Additional Series, the date
set forth in the related Indenture and Servicing Agreement.

        "Series 2002-1 Loan" shall mean each Loan listed from time to time on
the Series 2002-1 Loan Schedule whether such Loan is at such time a
Series 2002-1 Pledged Loan or is pledged to secure an Additional Series.

Section 2.    Sale.

        Subsection 2 (c) of the PA Supplement is hereby amended by adding the
following sentence at the end of such subsection. The additional sentence shall
and does hereby read as follows:

The Seller and the Company agree that the Series 2002-1 Loan Schedule shall
include all Loans sold under the Agreement and this PA Supplement whether such
Loans are Series 2002-1 Pledged Loans or are pledged to secure an Additional
Series.

Section 3.    Security Interest.

        Subsection 2(g) of the PA Supplement is hereby amended and restated to
read in its entirety as follows:

        (g)    Security Interest in Transferred Assets.    The Seller
acknowledges that the Series 2002-1 Loans and related Transferred Assets are
subject to the Lien of the Series 2002-1 Supplement for the benefit of the
Trustee and the Series 2002-1 Noteholders (or to the Collateral Agent on behalf
of the Trustee and the Series 2002-1 Noteholders). With respect to Series 2002-1
Loans and related Transferred Assets which have been released from the Lien of
the Series 2002-1 Supplement, conveyed to the Company and transferred by the
Company to an Additional Issuer, the Seller acknowledges that such Series 2002-1
Loans and related Transferred Assets are subject to the Lien of the applicable
Indenture and Servicing Agreement for the benefit of the applicable Trustee and
Noteholders.

Section 4.    Transfer of Loans.

        Subsection 2(h) of the PA Supplement is hereby amended and restated to
read in its entirety as follows:

        (h)    Transfer of Loans.    All Series 2002-1 Loans conveyed to the
Company hereunder shall be held by the Custodian pursuant to the terms of the
Custodial Agreement for the benefit of the Company, the respective Issuers, the
respective Trustees and the Collateral Agent. Upon each Purchase hereunder, the
Custodian shall execute and deliver to the Company a certificate acknowledging
receipt of the applicable Series 2002-1 Loans pursuant to the Custodial
Agreement; provided that, with respect to a Series 2002-1 Loan purchased on a
Purchase Date, receipt shall be timely delivered if it is delivered to the
Company no later than 30 days after the Purchase Date for that Loan.

The Seller acknowledges that the Company will convey the Series 2002-1 Loans and
the other related Transferred Assets to the Initial Issuer or an Additional
Issuer and that the Initial Issuer or Additional Issuer will grant a security
interest in the Series 2002-1 Loans and other related Transferred Assets to the
Collateral Agent pursuant to the applicable Indenture and Servicing Agreement.
The Seller agrees that, upon such grant, the Initial Issuer or the Additional
Issuer and

3

--------------------------------------------------------------------------------




the Collateral Agent may enforce all of the Seller's obligations hereunder and
under the Agreement directly, including without limitation the repurchase
obligations of the Seller set forth in Section 7.

Section 5.    Repurchases or Substitution of Series 2002-1 Loans.

        Section 7 of the PA Supplement is hereby amended by the addition of the
following introductory clause which shall appear in the PA Supplement
immediately after the caption for Section 7 and before clause (a):

        The parties understand and agree that references in this Section 7 to
the Issuer, Trustee or Master Servicer, shall in each case refer to the Issuer,
Trustee or Master Servicer for the Series to which the Loan to be repurchased is
then pledged.

Section 6.    Miscellaneous Provisions.

        (a)    Ratification of PA Supplement.    As amended and supplemented by
this Amendment, the PA Supplement is in all respects ratified and confirmed and
the PA Supplement as so amended and supplemented shall be read, taken and
construed as one and the same instrument.

        (b)    Counterparts.    This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

        (c)    GOVERNING LAW.    THIS PA SUPPLEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
§5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

        IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the day
and year first above written.

    TRENDWEST RESORTS, INC.
 
 
By:
 
/s/  DUNCAN H. COCROFT      

--------------------------------------------------------------------------------

        Name: Duncan H. Cocroft         Title: Executive Vice President and
Treasurer
 
 
SIERRA DEPOSIT COMPANY, LLC
 
 
By:
 
/s/  JOHN COLE      

--------------------------------------------------------------------------------

        Name: John Cole         Title: President and Treasurer

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.19

